 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    FIRST MERCURY INSURANCE                              Case No. 2:18-cv-01920-JAD-BNW
      COMPANY,
 7
                             Plaintiff,                    ORDER
 8
            v.
 9
      CIRCLE S DEVELOPMENT
10    CORPORATION, et al.,
11                           Defendants.
12

13          Plaintiff First Mercury Insurance Company filed a notice informing the court of defendant

14   Circle S Development Corporation’s bankruptcy (ECF No. 34). The notice indicates Circle S

15   filed a Chapter 7 bankruptcy on May 18, 2019, and therefore this case is automatically stayed

16   under 11 U.S.C. § 362. Given the stay, the court will deny without prejudice First Mercury’s

17   pending motion to compel discovery responses from Circle S (ECF No. 25) and First Mercury’s

18   pending motion for sanctions against Circle S (ECF No. 26).

19          IT IS THEREFORE ORDERED that plaintiff First Mercury Insurance Company’s motion

20   to compel (ECF No. 25) is DENIED without prejudice.

21          IT IS FURTHER ORDERED that plaintiff First Mercury Insurance Company’s motion

22   for sanctions (ECF No. 26) is DENIED without prejudice.

23          IT IS FURTHER ORDERED that a status report regarding the bankruptcy proceedings

24   must be filed by December 11, 2019, and every six months thereafter, until the stay is lifted.

25

26          DATED: June 11, 2019

27
                                                          BRENDA WEKSLER
28                                                        UNITED STATES MAGISTRATE JUDGE
